Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 30, 2014

                                         No. 04-14-00519-CV

                             IN RE STATE FARM FIRE & CAS.CO.

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On July 24, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than August 14, 2014. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 30, 2014.

                                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




         1
           This proceeding arises out of Cause No. 2010-CI-02326, styled Ronald Mensch v. State Farm Fire &
Casualty Company and Texas Department of Insurance - Division of Workers' Compensation, pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.